DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 55 and 56 (See Figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at line 8, the claim recites the limitation “an anode layer”; however, earlier in the claim, at line 5, “an anode layer” was already introduced.  Therefore, it is unclear as to if the later instance intends to refer to the earlier instance or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 1, at line 9, the claim recites the limitation “a cathode layer”; however, earlier in the claim, at lines 5-6, “a cathode layer” was already introduced.  Therefore, it is unclear as to if the later instance intends to refer to the earlier instance or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 1, the claim recites the limitation wherein at least one anode layer and at least one cathode layer “face the passages”.  However, it is unclear as to if the limitation intends to limit that the anode and cathode layers intend to face all of the passages, a single passage, separate passages or same passages.  
As to claim 2, the claim recites the limitation “an anode layer”; however, claim 1, upon which claim 2 depends, already introduces the limitation of “an anode layer”.  Therefore, it is unclear as to if the limitation of claim 2 intends to refer back to the limitation of claim 1 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 2, the claim recites the limitation “a cathode layer”; however, claim 1, upon which claim 2 depends, already introduces the limitation of “a cathode layer”.  Therefore, it is unclear as to if the limitation of claim 2 intends to refer back to the limitation of claim 1 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 2, the claim recites limitations directed to plate-shaped members, including “one-plate shaped member”, “adjoining plate-shaped members” and “the other plate shaped member”.  However, the claims already introduce the limitation of “a plurality of plate-shaped members”.  From the wording of the claim it is unclear as to if these additional plate-shaped members intend to refer back to plate-shaped members from the already introduced plurality or to new and separate plate-shaped members.  However, for the purpose of Examination the former has been interpreted.  
As to claim 3, the claim recites the limitation “adjoining plate-shaped members”.  However, the claims already introduce the limitation of “a plurality of plate-shaped members”.  From the wording of the claim it is unclear as to if these adjoining plate-shaped members intend to refer back to plate-shaped members from the already introduced plurality or to new and separate plate-shaped members.  However, for the purpose of Examination the former has been interpreted.  
As to claim 5, the claim recites the limitation "the two surfaces".  There is insufficient antecedent basis for this limitation in the claim.
Further as to claim 5, the claim recites the limitation “different plate-shaped members”; however, claim 1, upon which claim 5 is dependent already introduces the limitation of “a plurality of plate-shaped members”.  Therefore, it is unclear as to if the limitation of claim 5 intends to refer to a portion of the plurality of the plate-shaped members of claim 1 or to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  
As to claim 6, the claim recites the limitation "the direction".  There is insufficient antecedent basis for this limitation in the claim.
Further as to claim 6, the claim recites the limitation “inside plate-shaped members”; however, claim 1, upon which claim 6 is dependent already introduces the limitation of “a plurality of plate-shaped members”.  Therefore, it is unclear as to if the limitation of claim 6 intends to refer to a portion of the plurality of the plate-shaped members of claim 1 or to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  
As to claim 6, the claim recites the limitation "the inside".  There is insufficient antecedent basis for this limitation in the claim.
Further as to claim 6, the claim recites the limitation “outside plate-shaped members”; however, claim 1, upon which claim 6 is dependent already introduces the limitation of “a plurality of plate-shaped members”.  Therefore, it is unclear as to if the limitation of claim 6 intends to refer to a portion of the plurality of the plate-shaped members of claim 1 or to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  
As to claim 6, the claim recites the limitation "the outside".  There is insufficient antecedent basis for this limitation in the claim.
As to claim 6, the claim recites the limitation "the radial direction".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2009/0145108 to Koide et al. (Koide).  
As to claim 1, Koide teaches an electrochemical reactor comprising a plurality of plate-shaped members (10) and a plurality of passages defined between the plurality of plate-shaped members (10), wherein each plate-shaped member (10) comprises a cell including an ion conducting solid electrolyte layer (24), an anode layer (20) arranged on a surface of the solid electrolyte layer (24) and a cathode layer (22) arranged on a surface of the solid electrolyte layer (24) at an opposite side to the surface at which the anode layer (20) is arranged (Paragraph 0013; Figure 1).  Koide further teaches that the passages, defined as the pathways between two adjacent plate-shaped members (10), area each faced by one of the anode layers and one of the cathode layers (Paragraph 0013; Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Koide as applied to claim 1 above and further in view of US Patent Application Publication No. 2018/0030603 to Beddoes et al. (Beddoes).
As to claims 2-5, Koide and Beddoes teaches the apparatus of claim 1.  However, Koide fails to teach that the plate-shaped members are arranged so that each plate-shaped member is joined to an inner surface of an outer circumferential wall so that each anode layer faces an adjoining cathode layer.
However, Beddoes also discusses electrochemical reactions with plate shaped electrodes forming flow passages and teaches that increased surface area for electrochemical reaction can be achieved in a straightforward, simple and robust manner via providing the plate-shaped members as radial members extending from a central axis to join with an inner surface of an outer cylindrical housing (Paragraph 0214-0219; Figures 22A-E). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Koide by forming the electrochemical reactor with an outer circumferential wall wherein the plate-shaped members are provided radially and joined to an inner surface of the outer circumferential wall in order to form the electrochemical reactor with increased surface area in a straightforward, simple and robust manner as taught by Beddoes.  Thus a formation wherein all of the plate-shaped members are joined to the inner surface of the outer circumferential wall such that each plate-shaped member faces another plate-shaped member at an angle with respect to each other such that each anode layer faces a cathode layer.  

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koide as applied to claim 1 above, and further in view of Foreign Patent Document No. SU 1793008 to Anufriev et al. (Anufriev).
As to claims 2-6, Koide teaches the apparatus of claim 1.  However, Koide fails to teach that the plate-shaped members are arranged so that each plate-shaped member is joined to an inner surface of an outer circumferential wall so that each anode layer faces an adjoining cathode layer.
However, Anufriev also discusses electrochemical reactions with plate shaped electrodes forming flow passages and teaches that the internal volume of the cell body is more effectively utilized, thus providing an efficient and compact design, via providing the plate-shaped members as radial members extending, as viewed in a cross section perpendicular to the flow passages, in two concentric portions, an inner portion (from central rod (6)) to a partition (hollow cylinder (7)), and an outer portion (from hollow cylinder (7)) to an outer cylindrical housing (1)), wherein even spacing between the plate-shaped members ensures more numerous outside plate-shaped members than inside plate-shaped members (Translation, Page 1, Paragraphs 2 and 3; Figure 2). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Koide by forming the electrochemical reactor with plate-shaped members as radial members extending, as viewed in a cross section perpendicular to the flow passages, in two concentric portions, an inner portion and an outer portion, wherein even spacing between the plate-shaped members ensures more numerous outside plate-shaped members than inside plate-shaped members in order to form the electrochemical reactor with a configuration wherein the cell body is more effectively utilized thus providing an efficient and compact design as taught by Anufriev.  
Thus a formation wherein all of the plate-shaped members are joined to the inner surface of the outer circumferential wall such that each plate-shaped member faces another plate-shaped member at an angle with respect to each other such that each anode layer faces a cathode layer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794